Exhibit 10.1

--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
16th day of March, 2006 (the “Agreement Date”), by and between DYADIC
INTERNATIONAL, INC., a Delaware corporation (the “Company”), and GLENN E. NEDWIN
(the “Executive”) and effective as of the date Executive is able to commence his
employment by the Company, but in no event later than the date fixed by the
provisions of Section 1.11 hereof (the “Effective Date”) . The Company and the
Executive are sometimes hereinafter collectively referred to as the “parties”
and individually as a “party.” Certain capitalized terms used in this Agreement
are defined in Article VII hereof.


RECITALS


A. The Company wishes to employ the Executive, and the Executive wishes to be
employed by the Company, as (i) the Company’s Chief Scientific Officer, (ii) an
Executive Vice President of the Company and (iii) the President of the
BioSciences business (the “BioSciences Business”) of the Company’s wholly-owned
subsidiary, Dyadic International (USA), Inc., a Florida corporation
(“Dyadic-Florida”). As a condition of, and as consideration for, that
employment, the Company requires that this Agreement be entered into pursuant to
which the Executive is hereby knowingly and intentionally furnishing the Company
with, among other things, the suite of proprietary covenants of the Executive in
favor of the Company set forth in Article IV hereof.


B. As of the date of this Agreement the Company intends and expects to open a
research and development (“R & D”) facility in or near Davis, California (the
“California Facility”) within two (2) years after the Effective Date, in the
sole discretion and business judgment of the Board of Directors of the Company
(the “Board”), which is a material inducement to Executive to enter into this
Agreement, provided that the Executive, by his execution and delivery of this
Agreement, expressly acknowledges that the Board must act in the best interests
of the Company’s stockholders and will be governed accordingly in its decisions
regarding the California Facility.


C. The Company maintains the “Dyadic International, Inc. 2001 Equity
Compensation Plan” (as the same may be amended, restated or otherwise modified,
the “Equity Compensation Plan”) pursuant to which the Company is authorized to
grant stock options to purchase shares of Common Stock of the Company (“Shares”)
to employees, officers, directors, consultants and advisors of the Company and
its Subsidiaries.


D. As additional consideration for the Executive’s execution and delivery of
this Agreement, and to incentivize and reward his effort, loyalty and commitment
to the Company, concurrent therewith the Company has granted to the Executive
two certain stock options (each an “Option” and collectively, the “Options”) to
purchase Shares under and pursuant to the terms of the Equity Compensation Plan
and Stock Option Agreements in the form of Exhibit A-1 and Exhibit A-2 attached
hereto and by this reference made a part hereof (the “Time-Vested Option” and
the “Performance-Vested Option,” respectively, and without distinction, each a
“Stock Option Agreement” and collectively, the “Stock Option Agreements”).
 


--------------------------------------------------------------------------------


 
E. The Executive expressly acknowledges that as a member of the Company’s senior
management, he is one of the persons charged with primary responsibility for the
implementation of the Company’s business plans, and that he will have regular
access to various confidential and/or proprietary information relating to the
Company, its Subsidiaries, their Affiliates and their businesses. Further, the
Executive expressly acknowledges that the suite of proprietary covenants of the
Executive in favor of the Company set forth in Article IV hereof which the
Executive is knowingly and intentionally furnishing to the Company, are (i)
being made both in consideration of the Company’s employment of the Executive
and in consideration of the Company’s grant of the Options to the Executive and
(ii) necessary to protect the legitimate business interests of the Company, its
Subsidiaries and Affiliates and their respective businesses.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:


ARTICLE I
EMPLOYMENT RELATIONSHIP


1.1 Recitals. The Recitals to this Agreement are hereby incorporated herein and
made a part hereof.


1.2 Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ the Executive to serve as (i) the Company’s
Chief Scientific Officer, (ii) an Executive Vice President of the Company and
(iii) the President of Dyadic-Florida’s BioSciences Business, and the Executive
hereby accepts such employment, and agrees to perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner, and in compliance with the Dyadic
International, Inc. Code of Business Conduct and Ethics, a copy of which appears
on the Company’s website. 


1.3 Duties; Reporting Authority.


(a) The Executive shall report to the Company’s CEO, President or such other
person or persons as may be designated by the Board or the CEO of the Company.


(b) With respect to his role as Chief Scientific Officer of the Company, the
Executive shall be responsible for all scientific and R&D related activities of
the Company and each of its Subsidiaries, including but not limited to their
respective relationships with their third party collaborators, the employment of
all scientific personnel, and such other duties as shall be assigned him by the
Board, the CEO or the President of the Company related thereto from time to
time.


(c) With respect to his role as President of the BioSciences Business, the
Executive shall be responsible for strategic business development of corporate
partnering, strategic alliance and material collaborative
 

2

--------------------------------------------------------------------------------



 research relationships (each a “Corporate Partnering Transaction” as determined
by the Board, in good faith), and such other duties as shall be assigned to him
from time to time by the Board, the CEO or the President of the Company.


(d) With respect to his role as an Executive Vice President of the Company, the
Executive shall have such other duties and responsibilities as the Board, the
CEO or the President of the Company may delegate to the Executive from time to
time, and which are not inconsistent with any of his other assigned duties.
 
1.4 Exclusive Employment. Except as expressly set forth in this Section 1.4,
while he is employed by the Company hereunder, the Executive covenants to the
Company that he will devote his entire business time, energy, attention and
skill to the Company, its Subsidiaries and their Affiliates (except for
permitted vacation periods and reasonable periods of illness or other
incapacity), and use his good faith best efforts to promote the interests of the
Company, its Subsidiaries and their Affiliates. The foregoing shall not be
construed as prohibiting the Executive from spending such time as may be
reasonably necessary to attend to his personal affairs and investments so long
as such activities do not conflict or interfere with the Executive’s obligations
and\or timely performance of his duties to the Company, its Subsidiaries and
their Affiliates hereunder. The preceding to the contrary notwithstanding, the
Executive is entitled to remain on the Boards of Directors of Air MD, Inc. and
UC Davis Foundation, respectively, so long as (i) his duties to those entities
do not conflict with his duties to the Company and (ii) such membership does not
materially interfere with Executive’s performance of his duties for the Company.


1.5 Executive Representations.  The Executive hereby represents and warrants to
the Company that:


(a) the Executive’s biographical information, job history and education
heretofore furnished by him to the Company is true and complete in all material
respects;


(b) the execution, delivery and performance by the Executive of this Agreement
and any other agreements contemplated hereby to which the Executive is a party,
as a matter of California law, do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound;


(c) except for that certain employment agreement dated December 5, 1991 by and
between the Executive and his immediately prior employer, a true, complete and
correct copy of which the Executive has heretofore furnished to the Company, and
certain confidentiality agreements which the Executive is a party to which the
Executive hereby warrants to the Company will have no material adverse affect on
the Executive’s ability to perform his duties and obligations under this
Agreement, the Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other Person;
 

3

--------------------------------------------------------------------------------


 
(d) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms; and


(e) Executive has consulted with independent legal counsel regarding his rights
and obligations under this Agreement and fully understands the terms and
conditions contained herein.


1.6 Company Representations. The Company hereby represents and warrants to the
Executive that:


(a) the execution, delivery and performance by the Company of this Agreement and
any other agreements contemplated hereby to which the Company is a party do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound; and


(b) upon the execution and delivery of this Agreement by the Executive, this
Agreement shall be the valid and binding obligation of the Company, enforceable
in accordance with its terms.


1.7 Indemnification.


(a) By the Executive. The Executive shall indemnify and hold the Company and its
Subsidiaries and Affiliates harmless from and against any and all claims,
demands, losses, judgments, costs, expenses, or liabilities incurred by the
Company and/or any of its Subsidiaries or Affiliates arising out of or in
connection with the breach of any representation or warranty of the Executive
contained in this Agreement.


(b) By the Company. The Company shall indemnify and hold the Executive harmless
from and against any and all claims, demands, losses, judgments, costs,
expenses, or liabilities incurred by the Executive arising out of or in
connection with the breach of any representation or warranty of the Company
contained in this Agreement. Further, the Company shall defend, indemnify and
hold harmless the Executive (including without limitation, the prompt advance
payment of all reasonable legal fees and expenses) to the fullest extent
permitted by applicable law and the by-laws of the Company. Finally, the
Executive shall enjoy such coverage as is afforded him under the terms of the
D&O Insurance Policy maintained by the Company in effect from time to time.


1.8 Board Seat. On or within ten (10) days following the Effective Date, the
Company shall cause the Executive to be elected to the Board as a Class III
director, whose term shall expire on the date of the Company’s 2007 annual
stockholders’ meeting. During the Employment Period, the Executive shall
continue to be eligible for reelection to the Board, unless he is unable or
unwilling to serve on the Board.
 

4

--------------------------------------------------------------------------------


 
1.9 Regular Travel to Company’s Florida Offices. The Executive expressly
acknowledges and agrees that he will be required to spend a significant amounts
of time at the Company’s Florida headquarters, consistent with the Company’s
business needs or as requested by the Board, the CEO or the President of the
Company. The Executive further expressly acknowledges that the Company
anticipates requiring the Executive to spend at least sixty (60) days per
calendar year at the Company’s Florida headquarters.


1.10 Davis, California Office. Until such time as the Company is ready to open
the California Facility, the Executive shall maintain an office in his home, or,
at the election of either of the Executive or the Company, at an executive
office suite. In either event, the Company shall furnish the Executive with a
photocopier, personal computer, color printer, cell phone, fax, file cabinets
and shredder, and such other office equipment as he and the Company shall
reasonably determine are necessary, for his use. If and when the California
Facility is opened, as determined by the Board, in its absolute discretion, the
Executive shall relocate his office to the California Facility.


1.11 Commencement of Employment. The Executive shall endeavor to commence the
Employment Period as soon as possible, but in any event, not later than April
20, 2006. In the event that the Executive is unable or unwilling to commence the
Employment Period on or before April 20, 2006, at the election of the Company,
in its absolute discretion, this Agreement and the Option Agreements shall
become null and void, and without further effect.


ARTICLE II
PERIOD OF EMPLOYMENT


2.1 Employment Period. The Executive’s employment hereunder shall commence on
the Effective Date and shall continue hereunder until the date fixed by the
provisions of Section 2.2 hereof, subject to the early termination provisions of
Article V hereof (the “Employment Period”), it being acknowledged that the
Company’s fiscal year ends on December 31, and that the Employment Period shall
therefore be denominated in calendar years.


2.2 Initial Term of Employment Period and Extension Terms. The Employment Period
shall initially continue for a term commencing on the Effective Date and ending
on December 31, 2008 (the “Initial Term”). The Employment Period shall be
automatically extended for successive calendar years of the Company following
the expiration of the Initial Term (each such one year period being hereinafter
referred to as an “Extension Term”) upon the same terms and conditions provided
for herein unless either party provides the other party with advance written
notice of its or his intention not to extend the Employment Period; provided,
however, that such notice must be delivered by the non-extending party to the
other party not later than one hundred twenty (120) days prior to the expiration
of the Initial Term or any Extension Term, as the case may be.
 

5

--------------------------------------------------------------------------------


 
ARTICLE III
COMPENSATION


3.1 Annual Base Compensation.  During the Employment Period the Company shall
pay to the Executive an annual base salary (the “Annual Base Compensation”) in
the amount of $300,000.00, on a pro rata basis. The Annual Base Compensation
shall be paid in regular installments in accordance with the Company’s general
payroll practices, and shall be subject to all required federal, state and local
withholding taxes. The Executive’s Annual Base Compensation shall be reviewed by
the Chief Executive Officer and the Compensation Committee of the Board (the
“Compensation Committee”) annually, and may, in the discretion of the Chief
Executive Officer and the Compensation Committee be increased, provided that
there shall be no obligation on the part of the Company to increase the
Executive’s Annual Base Compensation.


3.2 Potential Annual Target Bonuses. In respect of each calendar year falling
within the Employment Period, the Executive shall be eligible to earn an annual
bonus, depending upon the results of operation of the Company, its Subsidiaries
and their Affiliates and the personal performance of the Executive, of up to
twenty-five (25%) of the Executive’s Annual Base Compensation for that calendar
year (the “Potential Annual Target Bonus”) in accordance with the terms of a
bonus plan which shall be adopted and maintained in effect by the Compensation
Committee for that calendar year. The amount of the Potential Annual Target
Bonus, if any, which is earned by the Executive (the “Bonusable Amount”) shall
be paid by the Company to the Executive following the close of the Company’s
calendar year consistent with the timing of similar bonus payments being made to
other executives of the Company for such year, provided that, unless expressly
provided otherwise herein, it shall be a condition precedent to the Executive’s
right to receive any Bonusable Amount that the Executive be employed by the
Company on the last day of that calendar year, regardless of any subsequent
termination of employment. For calendar year 2006, the Executive shall be
entitled to earn a pro rata share of his Potential Annual Target Bonus. In the
absolute discretion of the Compensation Committee, the Executive may be entitled
to receive an additional bonus, as and if the Compensation Committee shall
determine from time to time.


3.3 Expenses. During the Employment Period, the Executive shall be entitled to
reimbursement of all travel, entertainment and other business expenses
reasonably incurred in the performance of his duties for the Company, upon
submission of all receipts and accounts with respect thereto, and approval by
the Company thereof, in accordance with the business expense reimbursement
policies adopted by the Company from time to time.


3.4 Vacation. In respect of each calendar year falling within the Employment
Period, the Executive shall be entitled to five (5) weeks of vacation time,
provided that unused vacation may be used by the Executive in the following
calendar year only in accordance with and as permitted by the Company’s then
current vacation policies in effect from time to time.


3.5 Other Fringe Benefits. During the Employment Period, the Executive shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other employees of the Company holding officer positions with the
Company comparable to the Executive’s position, including but not limited to
health insurance benefits, disability benefits and retirement benefits.
 

6

--------------------------------------------------------------------------------


 
3.6 Grant of Stock Options. As additional consideration for the Executive’s
execution and delivery of this Agreement, conferral upon the Company of the
covenants set forth in Article IV hereof, and the Executive’s performance of his
duties hereunder, concurrently with the execution and delivery of this
Agreement, the parties are executing and delivering each of the Option
Agreements pursuant to which the Company has granted to the Executive (i) the
Time-Vested Option to purchase Four Hundred Forty Five Thousand Twenty Two
(445,022) Shares for a per Share purchase price equal to the closing trading
price of the Company’s shares on the American Stock Exchange (the “Amex”) on the
Agreement Date, and (ii) the Performance-Vested Option to purchase Six Hundred
Sixty-Seven, Five Hundred and Thirty Three (667,533) Shares for a per Share
purchase price equal to two times the closing trading price of the Company’s
shares on the Amex on the Agreement Date, each in accordance with and subject to
all of the provisions of the Equity Compensation Plan, said exercise prices to
be inserted into the Option Agreements by the Company’s Chief Financial Officer
immediately following the close of trading on the Amex on the Agreement Date.


3.7 Stock Award as Signing Bonus. Subject to the provisions of this Section 3.7,
as additional consideration for entering into this Agreement, within twenty (20)
business days following the Effective Date, in accordance with the provisions of
the Equity Compensation Plan, the Company hereby grants to a “Stock Award” (as
that term is defined in therein) of a number of shares of stock of the Company
(“Stock Award Shares”) equal to the quotient of (x) $50,000 divided by (y) the
closing price of the Company’s shares on the AmEx on the Effective Date,
provided that as consideration therefore, the Executive shall, if he is paid a
bonus from his immediately prior employer for services rendered by him in
respect of that employment, pay to the Company an amount equal to the lesser of
(x) the net after-tax cash bonus he collects from that former employer or (y)
$50,000 (the “Bonus Share Payment”). The Executive shall be solely responsible
for all individual income taxes and Executive’s portion of all payroll taxes
imposed on Executive by reason of the issuance of the Stock Award Shares to him
(i.e., the amount by which $50,000 exceeds the amount of any Bonus Share
Payment, if any), and prior to delivery of the stock certificate evidencing the
Bonus Shares, as a condition to the delivery thereof, the Company shall collect
from the Executive the aggregate amount of all such taxes, as reasonably
determined by the Company.
 
ARTICLE IV
COVENANTS OF THE EMPLOYEE


4.1 Proprietary Rights. The Executive hereby expressly agrees that all research,
Biological Materials, discoveries, inventions and innovations (whether or not
reduced to practice or documented), improvements, developments, methods,
designs, analyses, drawings, reports and all similar or related information
(whether patentable or unpatentable, and whether or not reduced to writing),
trade secrets (being information about the business of the Company, its
Subsidiaries and their Affiliates which is considered by the Company or any such
Subsidiary or Affiliate to be confidential and is proprietary to the Company or
any such Subsidiary or Affiliate) and confidential information, copyrightable
works, and similar and related information (in whatever form or medium), which
(x) either (i) relate to the Company’s, its Subsidiaries’ or their Affiliates’
actual or anticipated business, research and
 

7

--------------------------------------------------------------------------------


development or existing or future products or services or (ii) result from any
work performed by the Executive for the Company, its Subsidiaries or any of
their Affiliates and (y) are conceived, developed, made or contributed to in
whole or in part by the Executive during the Employment Period (“Work Product”)
shall be and remain the sole and exclusive property of the Company, such
Subsidiary or such Affiliate. The Executive shall communicate promptly and fully
all Work Product to the Company.


(a) Work Made for Hire. The Executive acknowledges that, unless otherwise agreed
in writing by the Company, all Work Product eligible for any form of copyright
protection made or contributed to in whole or in part by the Executive within
the scope of the Executive’s employment by the Company during the Employment
Period shall be deemed a “work made for hire” under the copyright laws and shall
be owned by the Company, its Subsidiaries or their Affiliates, as applicable.
 
(b) Assignment of Proprietary Rights. The Executive hereby assigns, transfers
and conveys to the Company, and shall assign, transfer and convey to the
Company, all right, title and interest in and to all inventions, ideas,
improvements, designs, processes, trademarks, service marks, trade names, trade
secrets, trade dress, data, discoveries and other proprietary assets and
proprietary rights in and of the Work Product (the “Proprietary Rights”) for the
Company’s exclusive ownership and use, together with all rights to sue and
recover for past and future infringement or misappropriation thereof, provided
that if a Subsidiary or Affiliate of the Company is the owner thereof, such
assignment, transfer and conveyance shall be made to such Subsidiary or
Affiliate, which shall enjoy exclusive ownership and use, together with all
rights to sue and recover for past and future infringement or misappropriation
thereof.


(c) Further Instruments.  At the request of the Company (its Subsidiaries or
their Affiliates, as the case may be), at all times during the Employment Period
and thereafter, the Executive will promptly and fully assist the Company (its
Subsidiaries or their Affiliates, as the case may be) in effecting the purpose
of the foregoing assignment, including but not limited to the further acts of
executing any and all documents necessary to secure for the Company (its
Subsidiaries or their Affiliates, as the case may be) such Proprietary Rights
and other rights to all Work Product and all confidential information related
thereto, providing cooperation and giving testimony.


(d) Inapplicability of Section 4.1 In Certain Circumstances. The Company
expressly acknowledges and agrees that, and the Executive is hereby advised
that, this Section 4.1 does not apply to any invention for which no equipment,
supplies, facilities or trade secret information of the Company, its
Subsidiaries or any of their Affiliates was used and which was developed
entirely on the Executive’s own time, unless (i) the invention relates to the
business of the Company, its Subsidiaries or any of their Affiliates or to the
Company’s, its Subsidiaries’ or any of their Affiliates’ actual or demonstrably
anticipated research or development or (ii) the invention results from any work
performed by the Executive for the Company, its Subsidiaries or any of their
Affiliates. The Executive has read and acknowledged Exhibit B-1, which provides
notice of California Labor Code Section 2870. The Executive understands that the
acknowledgement and assignment by him to the Company of Proprietary Rights does
not apply to inventions that qualify fully under California Labor Code Section
2870(a).
 

8

--------------------------------------------------------------------------------


       The Executive understands that such assignment does not relate to any
inventions on the Executive's own time using no resources of the Company, its
Subsidiaries’ or Affiliates’ and which do not relate to the business,
       actual or reasonably contemplated, of the Company, its Subsidiaries or
Affiliates. Executive has set out in Exhibit B-2 a description of all inventions
(if any) developed or conceived by the Executive in which he claims any
       ownership or other right. The Executive understands that, by not listing
an invention on Exhibit B-2, he is acknowledging that the invention was not
developed or conceived before the commencement of his employment
       pursuant to this Agreement.


4.2 Ownership and Covenant to Return Documents, etc. The Executive agrees that
all Work Product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company, its Subsidiaries and their
Affiliates either furnished to the Executive by the Company, its Subsidiaries or
any of their Affiliates or are prepared, compiled or otherwise acquired by the
Executive during the Employment Period, shall be the sole and exclusive property
of the Company, such Subsidiaries or such Affiliates. The Executive shall not,
except for the use of the Company, its Subsidiaries or any of their Affiliates,
use, copy or duplicate any of the aforementioned documents or objects, nor
remove them from the facilities of the Company or such Subsidiaries or such
Affiliates, nor use any information concerning them except for the benefit of
the Company, its Subsidiaries and their Affiliates, either during the Employment
Period or thereafter. The Executive agrees that he will deliver all of the
aforementioned documents and objects that may be in his possession to the
Company on the termination of his employment with the Company, or at any other
time upon the Company’s request, together with his written certification of
compliance with the provisions of this Section 4.2 in the form of Exhibit C to
this Agreement in accordance with the provisions of Section 5.3 hereof.


4.3 Non-Disclosure Covenant. For a period commencing on the Agreement Date and
ending on the last to occur of five (5) years following the date of execution of
this Agreement or three (3) years following the date of the termination of the
Employment Period (the “Non-Disclosure Period”), the Executive shall not, either
directly or indirectly, disclose to any “unauthorized person” or use for the
benefit of the Executive or any Person other than the Company, its Subsidiaries
or their Affiliates any Work Product or any knowledge or information which the
Executive may acquire while employed by the Company (whether before or after the
Agreement Date) relating to (i) the financial, marketing, sales and business
plans and affairs, financial statements, analyses, forecasts and projections,
books, accounts, records, operating costs and expenses and other financial
information of the Company, its Subsidiaries and their Affiliates, (ii) internal
management tools and systems, costing policies and methods, pricing policies and
methods and other methods of doing business, of the Company, its Subsidiaries
and their Affiliates, (iii) customers, sales, customer requirements and usages,
distributor lists, of the Company, its Subsidiaries and their Affiliates, (iv)
agreements with customers, vendors, independent contractors, employees and
others, of the Company, its Subsidiaries and their Affiliates, (v) existing and
future products or services and product development plans, designs, analyses and
reports, of the Company, its Subsidiaries and their Affiliates, (vi) computer
software and
 

9

--------------------------------------------------------------------------------


data bases developed for the Company, its Subsidiaries or their Affiliates,
trade secrets, research, records of research, models, designs, drawings,
technical data and reports of the Company, its Subsidiaries and their Affiliates
and (vii) correspondence or other private or confidential matters, information
or data whether written, oral or electronic, which is proprietary to the
Company, its Subsidiaries and their Affiliates and not generally known to the
public (individually and collectively “Confidential Information”), without the
Company’s prior written permission. For purposes of this Section 4.3, the term
“unauthorized person” shall mean any Person who is not (i) an officer or
director of the Company or an employee of the Company for whom the disclosure of
the knowledge or information referred to herein is necessary for his performance
of his assigned duties, or (ii) an employee, officer or director of a Subsidiary
or Affiliate of the Company for whom the disclosure of the knowledge or
information referred to herein is necessary for his performance of his assigned
duties, or (iii) a Person expressly authorized by the Company to receive
disclosure of such knowledge or information. The Company expressly acknowledges
and agrees that the term “Confidential Information” excludes information which
is (A) in the public domain or otherwise generally known to the trade, or (B)
disclosed to third parties other than by reason of the Executive’s breach of his
confidentiality obligation hereunder or (C) learned of by the Executive
subsequent to the termination of his employment hereunder from any other party
not then under an obligation of confidentiality to the Company, its Subsidiaries
and their Affiliates. Further, the Executive covenants to the Company that in
the Executive’s performance of his duties hereunder, the Executive will violate
no confidentiality obligations he may have to any third Persons.


4.4 Non-Interference Covenants. The Executive covenants to the Company that
while the Executive is employed by the Company hereunder and for the two (2)
year period thereafter (the “Non-Interference Period”), he will not, for any
reason, directly or indirectly:


(a) solicit, hire, or otherwise do any act or thing which may induce either (x)
any other employee of the Company, its Subsidiaries or their Affiliates, or (y)
any employee of any Corporate Partners, in either case, whom the Executive
worked with or learned of while employed by the Company, to leave the employ of
that employer or otherwise interfere with or adversely affect the relationship
(contractual or otherwise) of that employer to any such employee, provided that
the foregoing restriction shall not apply to employees of Corporate Partners who
(i) are not vendors to the Company, its Subsidiaries and Affiliates and (ii) had
no involvement in the commercial relationship between that Corporate Partner and
the Company, its Subsidiaries and Affiliates at any time within the three (3)
year period ending on the date of the termination of the Employment Period;


(b) solicit any customer or Corporate Partners of the Company, its Subsidiaries
and their Affiliates, or any vendor of goods or services to the Company, its
Subsidiaries and their Affiliates or induce any such Persons to cease doing
business with the Company, its Subsidiaries and their Affiliates; or


(c) except for Competitive Activities (as defined in Section 4.5) engaged in by
the Employee after the expiration of the Non-Competition Period, if applicable,
do any act or thing which may interfere with or adversely affect the
relationship (contractual or otherwise) of the Company, its Subsidiaries and
their Affiliates with any Corporate Partner or any customer of the Company, its
Subsidiaries and their Affiliates or induce any such
 

10

--------------------------------------------------------------------------------


    Corporate Partner or customer to cease doing business with the Company, its
Subsidiaries and their Affiliates.


4.5 Covenant Not To Compete. The Company expressly acknowledges and agrees that
the provisions of this Section 4.5 shall have no force and effect while the
governing law of this Agreement, as set forth in Section 8.2, is California law.
The Executive expressly acknowledges that (i) the Executive’s performance of his
services for the Company hereunder will afford him access to and cause him to
become highly knowledgeable about the Company’s, its Subsidiaries’ and their
Affiliates’ Confidential Information; (ii) the agreements and covenants
contained in this Section 4.5 are essential to protect the Confidential
Information, business and goodwill of the Company, its Subsidiaries and their
Affiliates, and the restraints on the Executive imposed by the provisions of
this Section 4.5 are justified by these legitimate business interests of the
Company; and (iii) his covenants to the Company, its Subsidiaries and their
Affiliates set forth in this Section 4.5 are being made both in consideration of
the Company’s employment of the Executive and in consideration of the Company’s
grant of the Option to the Executive. Accordingly, if Florida law shall become
the governing law for this Agreement, as set forth in Section 8.2 hereof, the
Executive hereby agrees that during the Non-Competition Period he shall not,
anywhere in the Applicable Territory, directly or indirectly, own any interest
in, invest in, lend to, borrow from, manage, control, participate in, consult
with, become employed by, render services to, or in any other manner whatsoever
engage in, any business which is competitive with any lines of business actively
being engaged in by the Company, its Subsidiaries and their Affiliates in the
Applicable Territory or actively (and demonstrably) being considered by the
Company, its Subsidiaries and their Affiliates for entry into on the date of the
termination of the Employment Period (collectively, “Competitive Activities”).
The preceding to the contrary notwithstanding, the Executive shall be free to
make investments in the publicly traded securities of any corporation, provided
that such investments do not amount to more than 1% of the outstanding
securities of any class of such corporation.


4.6 Remedies For Breach. If the Executive commits a breach, or threatens to
commit a breach, of any of the provisions of this Article IV, the Company and
its Subsidiaries shall have the right and remedy, in addition to any other
remedy that may be available at law or in equity, to have the provisions of this
Article IV specifically enforced by any court having equity jurisdiction, by the
entry of temporary, preliminary and permanent injunctions and orders of specific
performance, together with an accounting therefor, it being expressly
acknowledged and agreed by the Executive that any such breach or threatened
breach will cause irreparable injury to the Company and its Subsidiaries and
that money damages will not provide an adequate remedy to the Company and its
Subsidiaries. Any such injunction shall be available without the posting of any
bond or other security, and the Executive hereby consents to the issuance of
such injunction. The Executive further agrees that any such injunctive relief
obtained by the Company or its Subsidiaries shall be in addition to, and not in
lieu of, monetary damages and any other remedies to which the Company or its
Subsidiaries may be entitled. Further, in the event of an alleged breach or
violation by the Executive of any of the provisions of Sections 4.3, 4.4 or 4.5
hereof, the Non-Disclosure Period, the Non-Interference Period and\or the
Non-Competition Period, as the case may be, shall be tolled until such breach or
violation has been cured. The parties agree that in the event of the institution
of any action at law or in equity by either party to enforce the provisions of
this Article IV, the losing party shall pay all of the costs and expenses of the
prevailing party, including reasonable legal fees, incurred in connection
therewith. If any covenant contained in this
 

11

--------------------------------------------------------------------------------


Article IV or any part thereof is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of such covenant or any
other covenants, which shall be given full effect, without regard to the invalid
portions, and any court having jurisdiction shall have the power to modify such
covenant to the least extent necessary to render it enforceable and, in its
modified form, said covenant shall then be enforceable.
 
ARTICLE V
TERMINATION OF EMPLOYMENT


5.1 Termination and Triggering Events. Notwithstanding anything to the contrary
elsewhere contained in this Agreement, the Employment Period shall terminate at
the expiration of the Initial Term or any Extension Term if either party has
timely issued a notice of non-renewal to the other, or prior to the expiration
of the Initial Term or any Extension Term upon the occurrence of any of the
following events (hereinafter referred to as “Triggering Events”): (a) the
Executive’s death; (b) the Executive’s Total Disability; (c) the Executive’s
Resignation; (d) a Termination by the Company for Cause; (e) a Termination by
the Company Without Cause or (f) a Termination by the Executive for Good Reason.


5.2 Rights Upon Occurrence of a Triggering Event. Subject to the provisions of
Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:


(a) Resignation and Termination by the Company for Cause: If the Triggering
Event was the Executive’s Resignation or a Termination by the Company for Cause,
the Executive shall be entitled to receive his Annual Base Compensation and
accrued but unpaid vacation through the last day of the Employment Period in
accordance with the policy of the Company, and to continue to participate in the
Company’s health, insurance and disability plans and programs through that date
and thereafter, only to the extent permitted under the terms of such plans and
programs.


(b) Death or Total Disability: If the Triggering Event was the Executive’s death
or Total Disability, the Executive (or the Executive’s designated beneficiary)
shall be entitled to receive the Executive’s Annual Base Compensation and
accrued but unpaid vacation through the date thereof plus a pro rata portion of
the Executive’s Potential Annual Target Bonus for the calendar year in which
such death or Total Disability occurred (based on the number of days the
Executive was employed during the applicable calendar year), in accordance with
the policy of the Company, and to continue to participate in the Company’s
health, insurance and disability plans and programs through the date of
termination and thereafter only to the extent permitted under the terms of such
plans and programs.


(c) Termination by Company Without Cause or Termination by Executive for Good
Reason: If the Triggering Event was a Termination by the Company Without Cause
or a Termination by the Executive for Good Reason, the Executive shall be
entitled to receive his Annual Base Compensation and accrued but unpaid vacation
through the date thereof plus, in the case of a Termination by the Company
Without Cause and in the
 

12

--------------------------------------------------------------------------------


        reasonable discretion of the Chief Executive Officer based upon whether
it then appears the Potential Annual Target Bonus for the year would have been
earned by the Executive had he remained employed by the 
                Company, a pro rata portion of the Executive’s Potential Annual
Target Bonus for the calendar year in which such Triggering Event occurred
(based on the number of days the Executive was employed during the applicable
        calendar year), payable in accordance with the Company’s normal payroll
practices; provided that in addition: (x) the Executive shall become fully
vested in his Time-Vested Option and (y) for each month of the Severance
        Period (as that term is defined Glossary appearing in Article VII
hereof), the Executive shall also be paid an amount equal to one-twelfth
(1/12th) of his then current Annual Base Compensation, commencing with the last
day
                of the month of in which occurred the later of (A) the last day
of the Employment Period or (B) the expiration of the seven (7) day revocation
period within which the Executive could revoke the General Release referred to
in
        clause (i) below (such cash payments being collectively referred to as
the “Additional Severance Benefits”); further provided that:


(i) the Executive shall be entitled to receive such acceleration of vesting of
the Time-Vested Option and the Additional Severance Benefits during the
Severance Period if and only if the Executive has executed and delivered to the
Company the General Release substantially in form and substance as set forth in
Exhibit D to this Agreement within twenty-one (21) days following the date of
the termination of the Employment Period and not revokes same within seven (7)
days thereafter, provided that the Executive shall be entitled to receive the
Additional Severance Benefits only for so long as the Executive has not breached
any of his covenants to the Company set forth in Article IV of this Agreement;
and


(ii) subject to the provisions of this Section 5.2(c)(ii) the amount of the
Executive’s Additional Severance Benefits shall be reduced on a
dollar-for-dollar basis by the amount of the Executive’s remuneration derived
from either any full-time or part-time employment or the performance of any
services as an independent contractor or agent during the Severance Period
(collectively, “Offset Remuneration”), and the Executive covenants and agrees as
follows:


(A) within ten (10) days following the close of each calendar month in the
Severance Period (each a “Reporting Month”), the Executive will deliver to the
Company a written statement fully and faithfully disclosing to the Company the
identity of any full-time employer or part-time employer or Person for whom the
Executive is performing services as an independent contractor or agent and the
amount of Offset Remuneration collected by the Executive in that Reporting
Month, if any, or otherwise certify to the Company that the Executive has
received no Offset Remuneration for that Reporting Month, and also certifying
the completeness and accuracy of the facts therein set forth;
 

13

--------------------------------------------------------------------------------




(B) all Offset Remuneration collected in any Reporting Month shall reduce, first
the amount of the installment of Additional Severance Benefits for the month
following the Reporting Month, and then each consecutive subsequent monthly
installment of Additional Severance Benefits; and


(C) Offset Remuneration shall not be applied against any Additional Severance
Benefits already paid by the Company to the Executive prior to the first
Reporting Month in which Executive reports Offset Remuneration upon the
condition that the Executive has fully performed his obligations to the Company
under Section 5.3(c)(ii).
 
(d) Cessation of Entitlements and Company Right of Offset. Except as otherwise
expressly provided herein, all of the Executive’s rights to salary, employee
benefits, fringe benefits and bonuses hereunder (if any) which would otherwise
accrue after the termination of the Employment Period shall cease upon the date
of such termination. The Company may offset any loans, cash advances or fixed
amounts which the Executive owes the Company or its Affiliates against any
amounts it owes the Executive under this Agreement from the Executive’s last
paycheck, provided that if the amount owed by the Executive exceeds the amount
of the Executive’s last paycheck, the Executive shall remain obligated to the
Company for any such excess.


5.3 Survival of Certain Obligations and Termination Certificate. The provisions
of Articles IV, V, VI and VIII shall survive any termination of the Employment
Period, whether by reason of the occurrence of a Triggering Event or the
expiration of the Initial Term or any Extension Term. Immediately following the
termination of the Employment Period, the Executive shall (i) promptly resign
all offices he may hold as an officer of the Company or any Subsidiary or
Affiliate, or as a member of the Board of the Company or any Subsidiary or
Affiliate, (ii) promptly return to the Company all property required to be
returned to the Company pursuant to the provisions of Section 4.2 hereof and
(iii) promptly execute and deliver to the Company the Termination Certificate
attached hereto as Exhibit C and by this reference made a part hereof.


ARTICLE VI
ASSIGNMENT


6.1 Prohibition of Assignment by Executive. The Executive expressly agrees for
himself and on behalf of his executors, administrators and heirs, that this
Agreement and his obligations, rights, interests and benefits hereunder shall
not be assigned, transferred, pledged or hypothecated in any way by the
Executive, his executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits thereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
 

14

--------------------------------------------------------------------------------




6.2 Right of Company to Assign. Except as provided in the next sentence, the
rights, but not the obligations of the Company shall be assignable and
transferable to any successor-in- interest without the consent of the Executive.
In the instance of a sale of the Company or all or substantially all of its
assets, the rights and obligations of the Company may be assigned to the
acquiring party without the Executive’s consent.


ARTICLE VII
DEFINITIONS


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with that Person,
provided that, for purposes of this definition, the terms “controls,”
“controlled by,” or “under common control with” shall mean that Person’s
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.


“Applicable Territory” means the United States of America and each other country
in which the Company, any of its Subsidiaries or any of their Affiliates is
actively engaged in the conduct of one or more lines of business.


“Board” means the Board of Directors of the Company.


“Biological Materials” means (i) classical or genetically modified strains,
micro or other organisms, genes, proteins, peptides, sugars, metabolites, small
molecules, enzymes or DNA, vectors, plasmids, promoters, expression cassettes or
other genomic tools and assay materials which are being worked with or on by the
Company, its Subsidiaries or any of their Affiliates or which are being worked
with or on the Company’s, its Subsidiaries’ or any of their Affiliates’ behalf
by the Company’s, its Subsidiaries’ or any of their Affiliates’ advisors,
research and business collaborators, and (ii) “Biological Materials” and
fermentation or other manufacturing processes being utilized by the Company, its
Subsidiaries or any of their Affiliates, the Company’s, its Subsidiaries’ or any
of their Affiliates’ research or business collaborators or the Company’s, its
Subsidiaries’ or any of their Affiliates’ third party manufactures for research,
pilot scale and/or commercial manufacture of biotechnology and other products.


“Chief Executive Officer” means the chief executive officer of the Company.


“Compensation Committee” means the Compensation Committee of the Board.


“Corporate Partner” means any Person (i) engaged in research and development,
product development or related activities in collaboration with the Company, its
Subsidiaries or any of their Affiliates, whether as a vendor of goods or
services to the Company, its Subsidiaries or any of their Affiliates or as a
customer or prospective customer of the Company, its Subsidiaries or any of
their Affiliates or (ii) engaged in or performing contract manufacturing for the
Company, its Subsidiaries or any of their Affiliates.
 
 

15

--------------------------------------------------------------------------------


“Non-Competition Period” means, if applicable (as set forth in Section 4.5
hereof) the Employment Period and the one (1) year period thereafter.




“Person” means an individual, partnership, limited liability company, trust,
estate, association, corporation, governmental body or other juridical being.


“Resignation” means the voluntary termination of employment hereunder by the
Executive (except if made in contemplation of a Termination by the Company for
Cause), provided that if such action is taken by the Executive without the
giving of at least one hundred twenty (120) days prior written notice, such
termination of employment shall not be a “Resignation,” but instead shall
constitute a Termination for Cause.


“Severance Period” means the eighteen (18) month period immediately following
the date of the termination of the Employment Period.
 
“Subsidiary” means, with respect to any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of such Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control any
managing director or general partner of such limited liability company,
partnership, association or other business entity.


“Termination by the Company for Cause” means termination by the Company of the
Executive’s employment on account of a finding by the Compensation Committee
that the Executive has: (i) materially breached this Agreement or any other
agreement between the Executive and the Company, any Subsidiary or any of their
Affiliates; (ii) engaged in disloyalty to the Company, including without
limitation, the diversion of corporate opportunity, fraud, embezzlement, theft,
commission of a felony or proven dishonesty, in the course of his performance of
his services hereunder; (iii) disclosed trade secrets or other Confidential
Information of the Company to Persons not entitled to receive such information;
or (iv) engaged in such other behavior detrimental to the interests of the
Company as the Compensation Committee determines; provided that the termination
of the Executive’s employment hereunder by the Company shall not be deemed a
Termination by the Company for Cause unless and until there shall have been
delivered to the Executive a written notice from the Chief Executive Officer
(after reasonable notice (in light of the circumstances surrounding the
termination) to and an opportunity for the Executive, alone and in person, to
have a face-to-face meeting with the Compensation Committee) stating that in the
good faith opinion of the Compensation Committee, the Executive was guilty of
the conduct set forth in one or more of the foregoing clauses.
 

16

--------------------------------------------------------------------------------


 
“Termination by the Company Without Cause” means a termination of the
Executive’s employment by the Company which is not a Termination by the Company
for Cause, provided that
the termination of the Employment Period on account of the failure of the
Company to extend the Employment Period in accordance with the provisions of
Section 2.2 hereof shall constitute a Termination by the Company Without Cause.


“Termination by the Executive for Good Reason” means a termination of the
Executive’s employment by the Executive by written notice to the Company within
thirty (30) days following the occurrence of any of the following events: (i)
the Executive is required to relocate his principal residence outside a radius
that is more than 50 miles from Davis, California, unless Executive accepts such
a relocation opportunity; (ii) the Company’s significant and material reduction
to the Executive’s position, duties or responsibilities without his approval,
provided that Executive must give the Company reasonable advance written notice
of the basis for his belief that such a reduction has occurred and afford the
Company an opportunity to cure same; (iii) the Company’s material reduction of
the Executive’s compensation or benefits, measured against such compensation or
benefits as of the Effective Date, unless all of the executive officers of the
Company suffer reasonably comparable reductions in their compensation or
benefits at substantially the same time; or (iv) the Executive is not nominated
for re-election to the Board by the Nominating Committee of the Board other than
on account of his unwillingness or inability to serve on the Board.


“Total Disability” means the Executive’s inability, because of illness, injury
or other physical or mental incapacity, to perform his duties hereunder (as
determined by the Compensation Committee in good faith) for a continuous period
of ninety (90) consecutive days, or for a total of ninety (90) days within any
three hundred sixty (360) consecutive day period, in which case such Total
Disability shall be deemed to have occurred on the last day of such ninety (90)
day or three hundred sixty (360) day period, as applicable.


ARTICLE VIII
GENERAL


8.1 Notices. All notices under this Agreement shall be in writing and shall be
deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent (x) by certified or
registered mail, postage prepaid, return receipt requested, or (y) via facsimile
transmission (provided that a hard copy of such notice is sent to the addressee
via one of the methods of delivery or mailing set forth above on the same day
the facsimile transmission is sent); to the recipient at the address indicated
below:


Notices to Executive:


Glenn E. Nedwin
3245 Oyster Bay
Davis, California, 95616 


The parties agree that when Executive’s relocation is complete, his new address
will be substituted for the above temporary address.
 

17

--------------------------------------------------------------------------------


 
Notices to Company:


Dyadic International, Inc.
c/o Chief Executive Officer
140 Intracoastal Pointe Drive, Suite 404
Jupiter, Florida 33477
Facsimile (561-743-8513)


With a copy to:


Robert I. Schwimmer, Esq.
Greenberg Traurig, LLP
77 West Wacker Drive, Suite 2500
Chicago, Illinois 60601
Facsimile (312) 889-0431


8.2 Governing Law. While Executive is a resident of the State of California,
this Agreement shall be subject to and governed by the laws of the State of
California without regard to any choice of law or conflicts of law rules or
provisions, provided that Executive expressly agrees that if, during the
Employment Period, at the request of the Company, Executive, in his absolute
discretion, shall agree to relocate his principal residence to another state,
then in that event, this Agreement shall, from and after that date, be subject
to and governed by the laws of the State of Florida without regard to any choice
of law or conflicts of law rules or provisions (whether of the State of Florida
or any other jurisdiction), irrespective of the fact that the Executive may
become a resident of a different state.


8.3 Binding Effect. The Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Executive and his executors,
administrators, personal representatives and heirs.


8.4 Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of the Executive by the Company.


8.5 Amendments. No change, modification or amendment of any provision of this
Agreement shall be valid unless made in writing and signed by all of the parties
hereto.


8.6 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent breach by the Executive. The waiver by the Executive of a breach of
any provision of this Agreement by the Company shall not operate as a waiver of
any subsequent breach by the Company.


8.7 Venue, Jurisdiction, Etc. The Executive hereby agrees that except as
prohibited by operation of law, any suit, action or proceeding relating in any
way to this Agreement may be brought and enforced in the Circuit Court of Palm
Beach County of the State of Florida or in the District Court of the United
States of America for the Southern District of Florida, and in either case the
Executive hereby submits to the jurisdiction of each such court.
 

18

--------------------------------------------------------------------------------


 Except as prohibited by law, the Executive hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any claim that the Executive is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Except as prohibited by law, the Executive consents and agrees to
service of process or other legal summons for purpose of any such suit, action
or proceeding by registered mail addressed to the Executive at his or her
address listed in the business records of the Company. Nothing contained herein
shall affect the rights of the Company to bring suit, action or proceeding in
any other appropriate jurisdiction. Except as prohibited by law, the Executive
and the Company do each hereby waive any right to trial by jury, he or it may
have concerning any matter relating to this Agreement.


8.8 Severability. If any portion of this Agreement shall be for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.


8.9 Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in the construction of the provisions hereof.


8.10 Counterparts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same agreement.


8.11 Legal Fee Reimbursement of Executive. As additional consideration to the
Executive for executing and delivering this Agreement, the Company hereby agrees
to promptly reimburse the Executive for legal fees incurred by him in connection
with the review and negotiation of this Agreement, to the extent of the lesser
of (x) the aggregate sum of such legal fees incurred by the Executive or (y)
$3,000.00.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above-written.


COMPANY:                EXECUTIVE:


DYADIC INTERNATIONAL, INC., a
Delaware Corporation
/s/ Glenn E. Nedwin
    GLENN E. NEDWIN
 By: /s/ Mark A. Emalfarb
      Chief Executive Officer




 





 

19

--------------------------------------------------------------------------------


 
EXHIBIT B-1
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
DYADIC INTERNATIONAL, INC.
and
GLENN E. NEDWIN



 
California Labor Code Section 2870

 


 
(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information, except for those inventions
that either:

 

 
(1)
Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

 

 
(2)
Result from any work performed by the employee for the employer.

 
(b)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




 

20

--------------------------------------------------------------------------------



EXHIBIT B-2
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
DYADIC INTERNATIONAL, INC.
and
GLENN E. NEDWIN


EXECUTIVE’S INVENTIONS


1.
Proprietary Information. Except as set forth below, I acknowledge that at this
time I know nothing about the business or proprietary information of the
Company, other than information I have learned from the Company in the course of
being hired: _____________________________________________________

 
_________________________________________________________________

 
_________________________________________________________________

 
_________________________________________________________________.



2.
Reserved Creations. Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights or trademarks, or any claims, rights, or improvements to the
foregoing, that I wish to exclude from the operation of this Agreement:
__________________________________________________________________

 
__________________________________________________________________

 
__________________________________________________________________

 
_________________________________________________________________.





Signature: ________________________  Date: _______________________
                 GLENN E. NEDWIN











 

21

--------------------------------------------------------------------------------



 
EXHIBIT C
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
DYADIC INTERNATIONAL, INC.
and
GLENN E. NEDWIN
 
TERMINATION CERTIFICATE


This is to certify that, except as permitted by the Employment Agreement (as
defined below) I do not have in my possession, nor have I failed to return, any
software, inventions, designs, works of authorship, copyrightable works,
formulas, data, marketing plans, forecasts, product concepts, marketing plans,
strategies, forecasts, devices, records, data, notes, reports, proposals,
customer lists, correspondence, specifications, drawings, blueprints, sketches,
materials, patent applications, continuation applications, continuation-in-part
applications, divisional applications, other documents or property, or
reproductions of any aforementioned items belonging to DYADIC INTERNATIONAL,
INC. (the “Company”), its Subsidiaries and their Affiliates, successors or
assigns.


I further certify that I have complied with all the terms of the Employment
Agreement dated as of March 16, 2006 between the Company and me (the “Employment
Agreement”), relating to the reporting of any Work Product (as that term is
defined therein), conceived or made by me (solely or jointly with others)
covered by the Employment Agreement.


I acknowledge that the provisions of the Employment Agreement relating to
Confidential Information, as defined in the Employment Agreement, continue in
effect beyond the termination of the Employment Agreement, as set forth therein.


Finally, I further acknowledge that the provisions of the Employment Agreement
relating to my (i) non-interference covenants and (ii) if applicable,
non-competition covenants to the Company, its Subsidiaries and their Affiliates,
also remain in effect following the date of my termination of employment with
the Company.


Date:____________    ______________________________            Executive






22

--------------------------------------------------------------------------------






EXHIBIT D
to
EXECUTIVE EMPLOYMENT AGREEMENT
between
DYADIC INTERNATIONAL, INC.
and
GLENN E. NEDWIN


GENERAL RELEASE


I, GLENN E. NEDWIN, in consideration of and subject to the performance by DYADIC
INTERNATIONAL, INC., a Delaware corporation (the “Company”), of its material
obligations under the Employment Agreement, dated as of March 16, 2006 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company, its Subsidiaries and their Affiliates (as those terms are defined in
the Agreement) and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company, its
Subsidiaries and their Affiliates and their direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.


1.
I understand that any payments or benefits paid or granted to me under Section
5.2(c) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 5.2(c) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.



2.
Except as provided in paragraph 4 of this General Release, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counterclaims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Executive Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company;


 

23

--------------------------------------------------------------------------------


        or any claim for wrongful discharge, breach of contract, negligent or
intentional infliction of emotional distress, defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).


3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 of this General
Release.



4.
I and the Company mutually agree that this General Release does not waive or
release any rights or claims that I may have under: (a) the Age Discrimination
in Employment Act of 1967 which arise after the date I execute this General
Release; and (b) any agreements to which I and the Company are parties
pertaining to any shares or options to purchase shares of capital stock of the
Company owned by me. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 
5.
I acknowledge the existence of and, with respect to the releases given in
paragraph 2 above, expressly waive and relinquish any and all rights and
benefits I have or may have under California Civil Code, Section 1542, which
provides:

 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR.”


I acknowledge that I am aware that I may hereafter discover facts different from
and in addition to those which I or my attorneys now know or believe to be true
with respect to the matters referred to in paragraph 2 above, and agree that the
releases so given in paragraph 2 above, shall be and remain in effect as a full
and complete release of the respective claims I may have, notwithstanding any
such different or additional facts. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.
 

24

--------------------------------------------------------------------------------


 
6.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



7.
I agree that if I challenge the validity of this General Release, I will forfeit
all unpaid amounts otherwise payable by the Company pursuant to Section 5.2(c)
of the Agreement other than the very first payment due me thereunder, provided
that nothing herein contained in this Agreement shall prohibit or bar me from
filing a charge, including a challenge to the validity of the Agreement, with
the United States Equal Employment Opportunity Commission (“EEOC”), or any state
or local fair employment practices agency, or from participating in any
investigation, hearing or proceeding conducted by the EEOC, or any state or
local fair employment practices agency. I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees, and return all payments received
by me pursuant to the Agreement.



8.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.



9.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the EEOC (or a state or local fair employment practices
agency), the National Association of Securities Dealers, Inc. (NASD), any other
self-regulatory organization or governmental entity.



10.
I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments, provided that I
shall have no obligation to expend more than one week of my time in connection
with the performance of these activities which out reasonable recompense, as
mutually and reasonably agreed upon by me and the Company. I understand that in
the event the Company asks for my cooperation in accordance with this provision,
the Company will reimburse me solely for reasonable travel expenses, including
lodging and meals, upon my submission of receipts.

 

25

--------------------------------------------------------------------------------




11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement.



12.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(a) I HAVE READ IT CAREFULLY;


(b)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


(d)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



(e)
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ ____, ____ TO CONSIDER IT AND
THE CHANGES MADE SINCE THE ______________ _____, _____VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;



(f)
THE CHANGES TO THE RELEASE SINCE ____________ ___, _____ EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST.



(g)
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

26

--------------------------------------------------------------------------------


 
(h)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



(i)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.





DATE: _______________________________          
________________________________________    
27

--------------------------------------------------------------------------------

